311 S.W.3d 389 (2010)
ST. CHARLES COUNTY, Missouri, Appellant,
v.
GAINES FAMILY LIMITED PARTNERSHIP, Gaines Construction Inc. a/k/a Gaines Construction Company and William R. Gaines, Jr., Respondents.
No. ED 93535.
Missouri Court of Appeals, Eastern District, Division Two.
June 1, 2010.
Harold A. Ellis, St. Charles, MO, for appellant.
Charles W. Niedner, St. Charles, MO, for respondents.
Before SHERRI B. SULLIVAN, P.J, ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
St. Charles County ("St. Charles") appeals from the trial court's judgment granting Gaines Family Limited Partnership, Gaines Construction, Inc., and William R. Gaines, Jr.'s (collectively, "Gaines") motion for summary judgment. St. Charles asserts that the trial court erred in entering its judgment because: (1) neither Gaines' summary judgment motion nor the trial court's judgment disposed of St. Charles' claim that Gaines violated the Unified Development Ordinance; (2) neither *390 Gaines' summary judgment motion nor the trial court's judgment disposed of St. Charles' affirmative defenses to Gaines' counterclaim; (3) Gaines' statement of uncontroverted facts included facts not germane to Gaines' and St. Charles' claims and defenses; and (4) the trial court's judgment improperly found that St. Charles unconstitutionally delegated its decision-making authority to a third party.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err in granting Gaines' motion for summary judgment. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).